Citation Nr: 0302109	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increase in a 30 percent rating for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel





INTRODUCTION

The veteran had active military service from April 1980 to 
July 1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2000 RO rating decision which increased 
the rating for the veteran's service-connected psychiatric 
disorder from 10 percent to 30 percent.  He appeals for an 
even higher rating.  


FINDING OF FACT

The veteran's service-connected psychiatric disorder (which 
has been variously diagnosed, including as a dysthymic 
disorder) is productive of some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for a psychiatric 
disorder are met.  38 U.S.C.A. § 1155 (West 1991 & Supp 
2002); 38 C.F.R. 4.130, Diagnostic Code 9433 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background.

The veteran served on active duty from April 1980 to July 
1991.  In January 1992, the RO granted service connection and 
a 10 percent rating for a psychiatric disorder (then 
classified as a conversion disorder).  In July 1999, the 
veteran filed his current claim for an increased rating for 
this condition.

VA medical records in recent years show the veteran has 
received regular outpatient psychiatric care, including 
prescribed medication.  The outpatient medical records in 
1999-2000 note various diagnoses, such as generalized anxiety 
disorder, dysthymia, and personality disorder.  His Global 
Assessment of Functioning (GAF) scores varied from about 45 
to 65.  Psychiatric medications were periodically adjusted. 

A July 2000 RO decision increased the psychiatric disability 
rating to 30 percent.

At a January 2001 VA psychiatric examination, the veteran 
indicated that since service he had worked as a nighttime 
security guard and had depression at times.  He described a 
pattern of experiencing off and on low grade depression for a 
period of seven days, followed by ten days of feeling good.  
He indicated that the pattern had changed within the past 
year, when problems with poor impulse control, manifested by 
rages, and angry, violent outbursts, and nervous tics with 
shaking that were accompanied by spontaneous uttering of 
profanity, had coincided with a change in his heart 
medications.  It was noted that he was receiving VA 
outpatient treatment for psychiatric symptoms that were 
diagnosed as dysthymia, generalized anxiety disorder, and a 
personality disorder.  The veteran reported that he had never 
married, and he lived by himself next door to his parents and 
uncle.  He said he did not have or want friends, which did 
not cause him any problem or stress.  His past medical 
history was significant for supraventricular tachycardia with 
atrial fibrillation and ventricular fibrillation, angina, 
hiatal hernia, dermatitis, and topical allergies.  

The veteran was casually dressed with fair grooming and 
hygiene at the January 2001 VA examination.  He had good eye 
contact and was pleasant and cooperative during the 
interview.  Speech was somewhat monotone and flat, but 
without pressure or delay.  Mild psychomotor retardation was 
observed.  Mood was described as okay, but concerned.  Affect 
was mildly bizarre, but generally euthymic.  Thought process 
was linear and goal directed.  Current suicidal or homicidal 
ideation was denied.  There was no evidence of auditory or 
visual hallucinations, nor indication that he was responding 
to any internal stimuli.  No significant cognitive impairment 
was displayed.  The diagnoses were dysthmic disorder, history 
of major depressio which was in remission, an impulse control 
disorder that was possibly related to heart medications begun 
the year before, and strong schizoid traits.  His GAF score 
was 65.

A March 2001 VA outpatient record from the veteran's treating 
psychiatrist states that an increase in medication had helped 
lessen the severity/frequency of his depressive episodes, 
although it had not helped with obsessive-compulsive disorder 
symptoms, and had resulted in his generally feeling calmer 
and sleeping better.  It was noted that the veteran reported 
that the benefit from olanzapinse would start to wear off 
after approximately 20 hours, resulting in the recurrence of 
agitation and shouting profanity.  The psychiatrist described 
the veteran as odd, brighter and calmer than previously, and 
quite fragile, and indicated that the severity and chronicity 
of his various symptoms had only quite recently become better 
controlled, although, as had been the case in the past, the 
benefit was often not sustained.  The psychiatrist opined 
that a 70 percent rating would be more appropriate for the 
veteran's psychiatric disorder because he had significant 
social and work impairment, reasonable fear of loss of his 
low stress, a solitary night time security job, episodes of 
unprovoked agitation, bizarre behavior, difficulties relating 
to others, obsessional activities, poor impulse control, 
periods of significant depression with suicidal ideation, 
paranoia that impaired his judgment, thought process and 
decision making, speech that was often odd and at times 
uncontrollably profane, and considerable difficulty in making 
and maintaining relations, which had left him feeling, after 
much rejection, that he was better off without them.  The 
assessment was dysthymia with a history of major depression, 
generalized anxiety disorder, and a personality disorder, 
with fairly good response to medications.  His GAF score was 
55. 

Thereafter, the veteran continued to receive periodic VA 
outpatient psychiatric treatment, with adjustments to his 
medication.  At a July 2001 visit, he was still working as a 
security guard, but at a diffent site.  His GAF score was 55


II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 30 percent rating for a psychiatric disorder.  Relevant 
medical records have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

While the history of a disability should be considered, the 
more recent evidence is generally the more relevant in a 
claim for an increased rating, as the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when dysthymia (or other type of 
mental disorder) results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 .  

The Board has reviewed all the evidence of record, including 
recent VA psychiatric examination and treatment reports.  The 
veteran has held steady work as a security guard for years, 
although the records describe problems on the job, apparently 
associated with his psychiatric condition.  He lives next 
door to relatives.  He alleges he has no friends, although 
this is questionable given that he does have social contact 
when he goes to work and by virtue of living next to 
relatives.  In any event, social impairment is significant 
only as it affects industrial impairment (38 C.F.R. § 4.126), 
and, as noted, the veteran continues to work.  The 2001 VA 
compensation examination led to a GAF score of 65 due to the 
veteran's mental impairment.  In a subsequent 2001 outpatient 
record, the veteran's regular VA psychiatrist opined that the 
GAF score should be only 55 and that the mental impairment 
should be rated 70 percent.  The Board notes that such 
categorizations by an examiner should be considered but are 
not determinative of the percentage compensation rating to be 
assigned.  38 C.F.R. § 4.126.

Looking at all the evidence relevant to mental impairment 
during the time period of this claim, the Board is left with 
the impression that the veteran's psychiatric disorder is 
worse than reflected by the current 30 percent rating.  
Psychiatric symptoms described in the medical records, and 
related occupational and social impairment, more closely 
approximate the criteria for a 50 percent rating (i.e., some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms).  38 C.F.R. § 4.7.  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board grants an increased rating 
to 50 percent for the veteran's psychiatric disorder.

Despite the opinion of the outpatient doctor that the 
veteran's psychiatric disorder should be rated 70 percent, 
the evidence as a whole does not show the typical symptoms 
listed in the rating code for a 70 percent rating.  Even the 
GAF score of 55 assigned by this doctor does not comport with 
a 70 percent rating; according to DSM-IV, a GAF score of 55 
only represents moderate symptoms or moderate occupational 
and social impairment.  More importantly, the degree of 
occupational and social impairment contemplated for a 70 
percent rating is not shown in this case.  Thus an even 
higher rating of 70 percent is not warranted for the 
veteran's psychiatric condition.


ORDER

An increased rating, to 50 percent, for a psychiatric 
disorder is granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

